Citation Nr: 0411626	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-17 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that granted service connection for 
GERD and assigned an initial noncompensable evaluation, 
effective December 1, 2002.  The veteran perfected a timely 
appeal of this determination to the Board.

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In support of this claim, the veteran maintains that a 
compensable rating is warranted for his GERD because the 
condition would be productive of nausea and vomiting if he 
did not treat it with Ranitidine (Zantac).  In addition, he 
reports he has a cough as a symptom of heartburn, which is a 
manifestation of his GERD.  Moreover, with regard to the 
cough, the veteran states that his service medical records 
show that he was seen for treatment of this problem.

A review of the service medical records reveals that the 
veteran was seen on numerous occasions for treatment of his 
GERD, and these records show he used Zantac to treat the 
condition.  These records also indicate that the veteran 
complained of having a cough, and it is unclear whether that 
symptom is a manifestation of his service-connected GERD, 
i.e., is unclear whether the cough related to his acid 
reflux.

In January 2003, the veteran was afforded a VA general 
medical examination, and his GERD was one of sixteen 
conditions that the physician addressed.  As such, it is not 
surprising that the examination report does not contain 
sufficient data upon which to evaluate the veteran's GERD.  
Accordingly, the Board finds that this claim must be remanded 
for a more thorough examination that takes into consideration 
the veteran's contentions and the criteria contained in 
Diagnostic Code 7346.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since December 2001 for any 
gastrointestinal problems.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his GERD.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
examiner should conduct all appropriate 
tests and indicate whether the veteran's 
GERD is productive of epigastric distress 
with dysphasia, pyrosis and 
regurgitation; whether it is productive 
of substernal, arm or shoulder pain; or 
whether it is productive of considerable 
impairment of health.  The examiner 
should also state whether the veteran 
suffers from coughing, and if so, whether 
it a manifestation of the service-
connected GERD.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


